Martin, J.,

delivered the opinion of the court.
The appeal is prayed for on the ground that there has been no citation of appeal in this case, as required by law. The citation is without the signature of the clerk of the District Court. We have held that the seal of the court is is essential to such process. The signature of the clerk appears to us equally so. The appeal, therefore, must be ■J 1 . , * ** *1 dismissed.
Where the citation of appeal has not heen returned by the sheriff, and does not accompany the record, the appeal will be dismissed.